Citation Nr: 1715393	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  11-26 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Frank J. Del Barto, Attorney


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1965 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The case was remanded in January 2015 for evidentiary development, including an addendum medical opinion. All actions ordered by the remand have been accomplished and the case is ready for appellate review.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDING OF FACT

The Veteran's bilateral hearing loss is not etiologically related to his military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim. In several letters of record, the Veteran was informed of the type of evidence needed to develop his claim and what the VA would do to assist the Veteran obtain the necessary evidence. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

All necessary assistance to obtain evidence has been provided. The Veteran's service treatment and personnel records, pertinent post-service medical records, VA examination reports, personal statements, lay statements, and hearing transcripts have been added to the case file. There is no indication of any additional relevant evidence that has not been obtained.

Regarding the duty to provide adequate VA medical examinations, the Veteran was provided thorough VA examinations in July 2009 and October 2015. In addition, an addendum opinion was obtained in June 2016 to further evaluate the claim. These examinations and opinions fully addressed the Veteran's allegations and symptoms, and are probative. The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, and rendered opinions regarding the severity of the disability. In addition, the VA examiners addressed all the relevant rating criteria for rating bilateral hearing loss, including the functional impact of the Veteran's disability upon his occupational and social functioning. There is no duty to provide another examination or a medical opinion. See 38 C.F.R. §§ 3.326, 3.327.

VA has satisfied its duty to notify and assist and the Board may proceed with appellate review.

Service Connection

The Veteran contends his current bilateral hearing loss is a direct result of his military service as an aircraft mechanic during the Vietnam War. 

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service. See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may also be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned. The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 718 F.3d 1331, 1340 (Fed. Cir. 2013). Sensorineural bilateral hearing loss (an organic disease of the nervous system) is a chronic condition listed under 38 C.F.R. § 3.303(b); thus, 38 C.F.R. § 3.303(b) is applicable.

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural bilateral hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id. However, where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation. See Combee, 34 F.3d at 1043.

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for impaired hearing is subject to the requirements of 38 C.F.R.  § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran had a VA medical examination to determine the extent of his hearing loss in July 2009. An audiogram showed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
30
35
LEFT
35
30
40
30
30

The Veteran's Maryland CNC speech recognition scores were 96 percent for both ears. The examiner determined the Veteran had flat mild sensorineural hearing loss with excellent word recognition ability in both ears. 

The Veteran had another VA medical examination in October 2015, during which the audiogram showed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
30
40
LEFT
35
30
40
40
45

The Veteran's Maryland CNC speech recognition scores were 96 percent for his right ear and 88 percent for his left ear. This examiner determined that he had sensorineural hearing loss in the frequency ranges of 500 to 4000 Hz for both ears.

These two VA medical examination show the Veteran has current hearing loss for VA purposes, and thus the first element of service connection has been satisfied.

Regarding the second element of service connection, the Veteran's service treatment records are silent for any complaints of hearing loss in service. Entrance and exit exams show normal hearing, and the Veteran indicated no hearing issues on service medical questionnaires. However, the Veteran contends that he was exposed to acoustic trauma in service due to airplane and jet engine noise. His DD-214 shows that his military occupational specialty (MOS) was as an aircraft mechanic. The Veteran's statements are credible because they are consistent with the record and the circumstances of his military service. Thus, he was exposed to acoustic trauma in service, and the second element of service connection is met.

Regarding the nexus requirement, the record includes the Veteran's statements and the medical opinions of three VA examiners. In his Notice of Disagreement (NOD) and during his August 2014 hearing, the Veteran contended that his current hearing loss was caused by noise exposure in service. He testified that because he had to hear the jet engine running in order to assess any problems, he was exposed to noise for eight to twelve hours each day that he worked on the flight line. 

The Veteran is competent to report symptoms that he perceived through his own senses. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). However, he is not competent to offer an opinion as to etiology of his hearing loss due to the medical complexity of the matter involved. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Hearing loss requires specialized training for a determination as to diagnosis, causation, and progression, and is therefore not susceptible to lay opinions on etiology or aggravation. Thus, the Veteran is not competent to render an opinion or attempt to present lay assertions to establish the etiology of his bilateral hearing loss.

The July 2009, October 2015 and June 2016 medical examiners' opinions, which are competent on the issue of etiology of medically complicated matters, are of more probative value. The July 2009 examiner concluded that the Veteran's hearing loss was less likely than not (less than 50%) related to his service. The examiner explained that hearing loss caused by noise does not progress "once the exposure to noise is discontinued." The examiner further noted that the "rate of hearing loss due to chronic noise exposure is greatest during the first 10-15 years of exposure, and decreases as the hearing threshold increases. This is in contract to age-related hearing loss which accelerates over time." The examiner opined that because noise-induced hearing loss occurs at the time of the noise exposure and the Veteran's hearing sensitivity at separation was normal, a normal audiogram after the noise exposure would verify that the Veteran's hearing recovered without permanent hearing loss.

Similarly, the October 2015 examiner also concluded that it was not likely the Veteran's hearing loss was related to service. The examiner noted that the Veteran's hearing was recorded as normal at both enlistment and at separation, and there was therefore "no objective evidence of auditory noise injury" during service. The examiner cited a consensus report from the Institute of Medicine which indicated there is insufficient evidence to conclude that permanent noise-induced hearing loss can develop years after the noise exposure has discontinued.

In a June 2016 addendum opinion, the examiner concluded the Veteran's hearing loss was not related to service. The examiner again noted that the Veteran's induction and separation audiograms were normal and that there were no complaints of hearing loss noted on his separation exam. The examiner opined 
"remote noise exposure does not cause delayed onset hearing loss."

The July 2009, October 2015, and June 2016 examiners' opinions are highly probative evidence regarding the etiology of this disorder because of the examiners' expertise, training, education, proper support and explanations, and thorough review of the Veteran's records and self-reported symptoms. The Board notes the April 2013 medical opinion of audiologist K. P., in which she states the Veteran's military noise exposure is a "contributing factor" to his hearing loss. This opinion is conclusory and does not provide the Board with sufficient analysis to consider and weigh her opinion. See Stefl v. Nicholson, 21 Vet. App. 120, 124-125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion").

 After considering the Veteran's statements and the VA examiners' opinions, the Board finds that the Veteran's current bilateral hearing loss is not etiologically related to his military service.

As the preponderance of the evidence is against service connection for bilateral hearing loss, the benefit-of-the-doubt doctrine does not apply, and the Veteran's claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


